Citation Nr: 0800903	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to March 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which, in pertinent 
part, granted service connection for the veteran's PTSD and 
assigned an initial disability rating of 30 percent, 
effective May 28, 2003, the date the veteran's claim for 
service connection was received.  

The veteran's appeal was previously before the Board in June 
2005, at which time his claim for an initial rating in excess 
of 30 percent for his PTSD was denied.  The veteran appealed 
this decision to the Court of Appeals for Veterans Claims 
(Court).  In August 2006, the Court granted a joint motion by 
the parties to vacate the Board's decision and remand the 
case for further action.


REMAND

Following the August 2006 joint remand from the Court, the 
veteran submitted a December 2007 clinical report from a 
counselor noting that the veteran was currently undergoing 
regular mental health treatment at VA Medical Center in 
Charleston, South Carolina.  The records of this VA treatment 
are not currently associated with the claims folder.  The 
procurement of potentially pertinent VA medical records 
referenced by the veteran is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

In addition, the most recent VA psychiatric examination was 
performed in August 2003.  The counselor's statement suggests 
a greater degree of disability than was noted on the VA 
examination.  A new examination is therefore, required.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The RO or the AMC should obtain all 
records of treatment for PTSD from the 
Charleston VA Medical Center.

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD.  The examiner should also provide 
an opinion concerning the current degree 
of social and industrial impairment 
resulting from the service-connected 
PTSD, to include whether it renders the 
veteran unemployable or caused the 
veteran to leave his last employment in 
2002.  In addition, the examiner should 
provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.

The rationale for all opinions expressed 
must also be provided.

3.  If the benefits sought on appeal are 
not fully granted issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

